Name: Commission Regulation (EEC) No 1634/77 of 19 July 1977 on a standing invitation to tender in order to determine export refunds for white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 77 Official Journal of the European Communities No L 181 /35 COMMISSION REGULATION (EEC) No 1634/77 of 19 July 1977 on a standing invitation to tender in order to determine export refunds for white sugar Article 2 1 . The standing invitation to tender and the partial invitations shall be organized in accordance with Regu ­ lations (EEC) No 766/68 and (EEC) No 394/70 and the following provisions. 2. The standing invitation to tender shall remain open until a date to be determined later. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 111 0/77 (2), and in particular Articles 12 (2), 19 (4) and 34 thereof, Whereas, in view of the present state and foreseeable development of the Community and world sugar markets, it appears opportune to issue a standing invi ­ tation to tender for the export of sugar on the basis of the relevant provisions ; Whereas the general rules governing invitations to tender for the purpose of determining export refunds for sugar were laid down by Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4) ; whereas the relevant rules of application were laid down in Commission Regulation (EEC) No 394/70 of 2 March 1970 (5), as amended by Regulation (EEC) No 1467/77 ('); Whereas, in view of the present state of the world market in sugar, it is advisable to waive certain rules or time limits laid down in Regulation (EEC) No 394/70 or in Commission Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (7), as amended by Regulation (EEC) No 278/77 (8) ; Wherfeas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 A standing invitation to tender shall be issued to determine export refunds for undenatured white sugar and during the period of validity of that standing invi ­ tation partial invitations to tender shall be issued . Article 3 1 . The period during which tenders may be submitted in response to the first partial invitation to tender : (a) shall begin on the day on which notice of the standing invitation to tender is published in the Official Journal of the European Communities ; (b) shall end on 3 August 1977 at 10.00 hours . 2. The periods during which tenders may be submitted in response to each of the subsequent partial invitations to tender : (a) shall begin on the first working day following the end of the preceding period for the submission of tenders in question ; (b) shall expire at 10.00 hours on the Wednesday of the following week. 3 . By way of derogation from paragraph 2 (b), the periods for submitting tenders which are to end : (a) on Wednesday 2 November 1977, shall end on Thursday 3 November 1977, at 10.00 hours ; (b) on Wednesday 16 November 1977, shall end on Thursday 17 November 1977 at 10.00 hours . By way of derogation from paragraph 2, the partial invitation to tender scheduled for Wednesday 28 December 1977 shall not be issued. 4 . The time limits laid down in the preceding para ­ graphs shall be : (a) shortened by one hour in Ireland and in the United Kingdom for the period during which summer time does not apply ; ( 1 ) OJ No L 359 , 31 . 12 . 1974, p. 1 . (2) OJ No L 134, 28 . 5 . 1977, p. 1 . (3 ) OJ No L 143 , 25 . 6 . 1968 , p. 6 . (4 ) OJ No L 167, 26 . 6 . 1976, p. 13 . (5 ) OJ No L 50, 4 . 3 . 1970, p . 1 . (&lt;&gt;) OJ No L 162, 1 . 7 . 1977, p . 6 . ( 7) OJ No L 341 , 10 . 12 . 1976, p . 14 . ( ») OJ No L 39, 10 . 2 . 1977, p. 17 . No L 181 /36 Official Journal of the European Communities 21 . 7. 77 2. Export licences issued pursuant to a partial invita ­ tion to tender shall be valid from the date of their issue to the end of the fifth month following the month in which the said partial invitation to tender was held. However, (a) export licences issued pursuant to partial invita ­ tions to tender held : (aa) between 3 August 1977 and 15 September 1977 : (b) extended by one hour in the other Member States when they apply summer time. Article 4 A tender shall be valid only if the quantity of white sugar to be exported is not less than 250 tonnes. Article 5 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 394/70 , the tendering security shall be equal to three units of account per 100 kilograms of white sugar to be exported. Article 6 Without prejudice to Article 5 of Regulation (EEC) No 394/70, tenders shall be notified immediately and anonymously to the Commission . Article 7 Once the tenders have been examined, a maximum quantity may be fixed by partial invitation to tender. Article 8 For the purposes of this Regulation :  the period laid down in Article 7 (2) of Regulation (EEC) No 394/70 shall be replaced by a period of 10 days,  the possibility of cancellation laid down by Article 5 (3) of Regulation (EEC) No 193/75 ( ») shall not be evoked. Article 9 1 . Article 9 of Regulation (EEC) No 2990/76 shall not apply to white sugar to be exported in accordance with this Regulation .  may be used only from 15 September 1977, and  shall be valid only until 31 December 1977 ; (bb) between 16 September 1977 and 30 September 1977, shall be valid only until 31 December 1 977 ; (b) export licences issued pursuant to a partial invita ­ tion to tender held after 30 April 1978 shall be valid only until 30 September 1978 . 3 . By way of derogation from the first indent of Article 8 ( 1 ) (d) of Regulation (EEC) No 2990/76, the rate of the security relating to licences issued for exports pursuant to this Regulation shall be eight units of account per 100 kilograms of sugar. Article 10 The invitation to tender for the export of sugar provided for in Regulation (EEC) No 2101 /75 (2) shall be closed with effect from 28 July 1977. Article 11 This Regulation shall enter into force on 22 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1977. For the Commission Finn GUNDELACH Vice-President 0) OJ No L 25, 31 . 1 . 1975, p. 10 . (2) OJ No 214, 12. 8 . 1975, p. 5.